Citation Nr: 1607013	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected gastroesophageal reflux disease (GERD) prior to April 12, 2009.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected GERD from April 12, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Service connection for GERD was granted by the RO in the March 2009 rating decision and a noncompensable evaluation was assigned, effective July 30, 2008.  In a September 2009 rating decision, the RO increased the evaluation to a 10 percent disability rating, effective April 12, 2009.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD since April 12, 2009 remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the appeal period prior to April 12, 2009, the Veteran's GERD did not manifest in two or more of the following symptoms of epigastric distress: dysphagia, pyrosis, regurgitation, or substernal, arm, or shoulder pain. 

2.  From April 12, 2009, forward, the Veteran's GERD manifested in recurrent epigastric distress, dysphagia, pyrosis, vomiting, reflux, and substernal or arm pain; which were productive of considerable impairment of health. 

CONCLUSION OF LAW

1.  The criteria for a compensable disability evaluation for the Veteran's service-connected GERD, prior to April 12, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114a, Diagnostic Code 7346 (2015).   

2.  The criteria for a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected GERD, from April 12, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114a, Diagnostic Code 7346 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided a notice letter to the Veteran in August 2008.  The appeal for an increased rating for GERD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the August 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the June 2009 statement of the case (SOC) and the February 2014 supplemental SOC.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been associated with the record.  Moreover, the Veteran was afforded VA examinations for his GERD in September 2008, September 2009, and December 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2008, September 2009, and December 2013 VA examinations of record are adequate and addressed all the relevant rating criteria for GERD.  

Pursuant to the October 2013 Board remand, a December 2013 VA examination was conducted and the VA examination report has been associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his GERD since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Rating Laws and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Service connection for GERD has been evaluated under DC 7346, hernia hiatal.  38 C.F.R. § 4.114.  Under Diagnostic Code 7346, a 10 percent rating is warranted when the Veteran has two or more of the symptoms for a 30 percent evaluation, but of less severity.  A 30 percent rating is assigned when a hiatal hernia causes persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when a hiatal hernia causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 



Analysis

The Veteran contends that a higher rating is warranted for his service-connected GERD.  

The Veteran was afforded a VA General Medical examination in September 2008.  At that time, the Veteran reported that he had GERD for as long as he could remember.  He stated he was prescribed Prilosec, but was taking Tums as needed.  He denied weight loss, chest pain, anorexia, nausea, vomiting, abdominal pain, or bleeding.  Upon examination, there was no abdominal tenderness.  The examiner listed a current diagnosis of GERD.

According to VA treatment records, the Veteran was admitted to the hospital in April 2009 after onset of aching in his right arm which occurred after having dinner.  At that time, the Veteran denied melena and hematemesis.  Examination revealed that his abdomen was non-tender.  After further work-up, the discharge diagnosis was chest pain secondary to gastroesophageal reflux and gastroesophageal reflux.

In September 2009, the Veteran underwent another VA examination.  The examiner indicated that after the Veteran was diagnosed with gastroesophageal reflux disease, he was placed on Prilosec with an initial good response and later breakthrough burning.  The Veteran had not had any hematemesis or melena.  He had a gastroesophageal duodenoscopy (GED) which revealed GERD and no ulcer.  The examiner also acknowledged the Veteran's April 2009 flare-up of GERD.  

The Veteran reported experiencing pyrosis, regurgitation, substernal pain, and pain in the abdomen/epigastrium.  He denied vomiting, weight loss, hematemesis, melena, and moderate anemia.  The Veteran also denied having esophageal dilation.  Upon examination, the examiner noted mild epigastric tenderness.  The examiner also noted that the Veteran had lost two weeks from work due to hospitalization and GERD, but not other occupational history since discharge or last examination.  The examiner noted that the Veteran's GERD had significant effects on his usual occupation in the it produced lack of stamina, pain, and irritability when the epigastric burning occurs with jail tension; and the Veteran has to take Tums at work.  However, there was no effect of the GERD on usual activities.  

The Veteran was afforded another VA examination in December 2013.  At that time, the Veteran reported that he was on constant medication for GERD.  If he forgets to take his medication, he burps a lot, is nauseated, and has more reflux.  The Veteran was noted to have persistent recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.  The examiner also noted that the Veteran has sleep disturbance caused by esophageal reflux, recurrent nausea, and periodic vomiting; each occurring 4 or more times per year and lasting less than a day.  The Veteran did not have any esophageal strictures, spasm, diverticula, or other pertinent physical findings, complications, conditions, signs and/or symptoms related to his GERD.  It was noted that the Veteran's GERD impacted his ability to work in that in stressful situations, he experiences more reflux and vomiting and may have to exit the situation.  The examiner further noted that the Veteran does fairly well if he remembers to take his medication daily; but if he does not, then he experiences recurrent epigastric distress with pyrosis, regurgitation/vomiting, and substernal pain.

Additional VA treatment records reflect that the Veteran has denied significant unintentional change in weight, and abdominal examinations reflect that his abdomen has been non-tender.  The records further indicate that GERD is stable.  See VA treatment records dated in April 2010, November 2010, July 2011, and December 2012.

The Board has reviewed the probative evidence of record including the Veteran's statements and evidentiary submissions.  Prior to April 12, 2009, the record does not indicate that the Veteran's GERD was manifested by two or more of the following symptoms associated with epigastric distress: dysphagia, pyrosis, regurgitation, or substernal, arm, or shoulder pain. See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran has not contended otherwise.  Rather in April 2009, the Veteran submitted statements of worsening in regards to his April 12, 2009 hospital admission.  There is no evidence of worsening symptoms prior to the April 12, 2009 hospital admission and records further reflect that the flare-up of GERD was in response to the meal he had consumed that day.

Evidence shows that from April 12, 2009, the Veteran's GERD has manifested in recurrent epigastric distress, dysphagia, pyrosis, and regurgitation with substernal pain.  As noted above, a 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, "and" regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Throughout this appeal period, the Veteran's GERD symptoms were controlled by various medications, including Prilosec, Omeprazole, and Tums.  

In this case, the VA examiners and VA treatment reports do not specifically indicate the Veteran's symptoms are productive of considerable impairment of health to meet the full requirements of the 30 percent criteria.  However, in light of the Veteran's emergency treatment, vomiting, sleep disturbances, and functional impact noted, the Veteran's symptomatology approximately equate a considerable impairment of health if he does not take his medication daily or when in stressful situations.  Therefore, with consideration of the benefit of the doubt doctrine, the Board finds that his symptoms more nearly approximate those required for a 30 percent evaluation from April 12, 2009.  Thus, reasonable doubt in this regard is resolved in the Veteran's favor. 

However, the treatment records provide evidence against the assignment of a rating higher than 30 percent.  Current symptoms of gastroesophageal reflux disease include persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, and recurrent nausea and periodic vomiting occurring four or more times per year, with a duration of less than a day.  The evidence does not reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant higher disability ratings at any time during the appeal.  The Veteran's noted complaints, and, by extension, a lack of other reported symptomatology, is of probative value because the Veteran's contemporaneous statements regarding symptomatology were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).  Although the Veteran experiences vomiting; symptoms of material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health are not reported or found.  See 2009 and 2014 VA examination reports.

The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disability evaluation, but no higher. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for GERD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected GERD inadequate.  The Veteran's GERD is evaluated under criteria which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  For the period prior to April 12, 2009, two or more of the symptoms for the 30 percent evaluation of GERD were not shown to any severity.  For the period beginning April 12, 2009, manifestations of the Veteran's service-connected GERD included pain, vomiting, pyrosis, dysphagia, and recurrent epigastric distress, but not severe impairment of health.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's impairment and symptoms are adequately contemplated by the disability ratings assigned above.  Rating in excess of that currently assigned is provided for certain manifestations of GERD, but the medical evidence reflects that those manifestations are not present in this case.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed full-time.  See December 2013 VA examination report.  As such, the issue of TDIU is not raised in this case.


ORDER

Entitlement to an initial compensable disability rating for service-connected gastroesophageal reflux disease (GERD), prior to April 12, 2009, is denied.

Entitlement to a disability rating in of 30 percent, but no higher, for service-connected GERD, from April 12, 2009, is warranted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


